DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  The phrase “the O2 amount” in line 2 should be replaced with “an O2 amount”.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide proper antecedent basis for the limitation of “based on a value being detected by the exhaust gas sensor. which is installed on the downstream side, the controller calculates a purification rate of exhaust gas after passing through the first catalyst and based on the purification rate of the exhaust gas after passing through the first catalyst” as claimed in independent claim 1 (See the 112(a) rejection below).
Additionally, the last line of paragraph [0005] and the second line of paragraph [0007] of the subject specification include references to “Patent Document 1”.  The references to “Patent Document 1” should be replaced with the specific citation of Patent Document 1, namely, Japanese Patent Application No. 2015-223583.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, independent claim 1 includes the limitation of “based on a value being detected by the exhaust gas sensor. which is installed on the downstream side, the controller calculates a purification rate of exhaust gas after passing through the first catalyst and based on the purification rate of the exhaust gas after passing through the first catalyst”.  A review of the subject specification finds that the calculation of the purification rate of exhaust gas after passing through the first catalyst is performed based on values detected by sensors upstream of and downstream of the first catalyst (paragraphs [0009], [0032] and [0038]).  Thus, the specification makes it clear that the purification rate of exhaust gas is calculated based on values from a sensor upstream of the first catalyst and a sensor downstream of the first catalyst.  Nowhere does the specification disclose that the purification rate of exhaust gas can be calculated based only on a value from a sensor downstream of the first catalyst.  Accordingly, the limitation of “based on a value being detected by the exhaust gas sensor. which is installed on the downstream side, the controller calculates a purification rate of exhaust gas after passing through the first catalyst and based on the purification rate of the exhaust gas after passing through the first catalyst” as claimed in independent claim 1 is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Additionally, it is noted that the limitation in question was part of the application on August 5, 2021, the date that the subject 371 national stage patent application was filed with the USPTO.  However, the filing date of a 371 national stage patent application is the International filing date of the PCT application, which in this case is November 13, 2019.  As the limitation in question was introduced via an Article 19 amendment on May 14, 2020, after the filing date of the subject application, the limitation in question may be considered new matter as noted above.
Claims 1 – 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, independent claim 1 includes the limitation of “based on a value being detected by the exhaust gas sensor which is installed on the downstream side, the controller calculates a purification rate of exhaust gas after passing through the first catalyst and based on the purification rate of the exhaust gas after passing through the first catalyst”.  The specification does not enable one having ordinary skill in the art to which it pertains, or with which it is most nearly connected, to calculate a purification rate of exhaust gas after passing through the first catalyst and based on the purification rate of the exhaust gas after passing through the first catalyst based on a value from the downstream sensor.
As noted above, a review of the subject specification finds that the calculation of the purification rate of exhaust gas after passing through the first catalyst is performed based on values detected by sensors upstream of and downstream of the first catalyst (paragraphs [0009], [0032] and [0038]).  Thus, the specification makes it clear that the purification rate of exhaust gas is calculated based on values from a sensor upstream of the first catalyst and a sensor downstream of the first catalyst.  Nowhere does the specification disclose that the purification rate of exhaust gas can be calculated based only on a value from a sensor downstream of the first catalyst.  Further, one of skill in the art would not know how to calculate the purification rate of exhaust gas based only on the value of an exhaust gas sensor downstream of the catalyst.
Accordingly, the limitation of “based on a value being detected by the exhaust gas sensor which is installed on the downstream side, the controller calculates a purification rate of exhaust gas after passing through the first catalyst and based on the purification rate of the exhaust gas after passing through the first catalyst” was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 2 – 6 are rejected by virtue of depending from rejected claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part that the controller “determines what amount of purification attained by the second catalyst makes exhaust gas after passing through the second catalyst appropriate” at lines 10 – 12.  This limitation is confusing as written, and it is not clear what is meant by this limitation.  A review of the subject specification merely repeated this limitation verbatim, and did thus did not provide any clarity as to the meaning of this limitation.
Claim 1 recites in part “determines what amount of purification attained by the second catalyst makes exhaust gas after passing through the second catalyst appropriate” at lines 10 – 12 and “so as to make the purification rate of the exhaust gas appropriate” at lines 15 – 16.  It is not clear what is an appropriate purification rate of exhaust gas, and the subject specification fails to provide clarity to the meaning of “appropriate” in this context.
Similarly, claim 2 includes numerous recitations of “an appropriate O2 amount”.  It is not clear what is an appropriate O2 amount, and the subject specification fails to provide clarity to the meaning of “appropriate” in this context.
Claim 2 recites in part “an appropriate O2 amount on a rich side and an appropriate O2 amount on a lean side” at lines 4 – 5 and a similar recitation can be found at lines 7 – 9.  It is not clear what is meant by an appropriate O2 amount on “a rich side” or an appropriate O2 amount on “a lean side”. 
Claims 3 – 6 are rejected by virtue of depending from rejected claim 1.

Examiner’s Note
Regarding claims 1 - 6, the number and nature of the issues under 35 USC 112, second paragraph (and 1st paragraph if applicable) noted above preclude an effective search of the prior art from being performed at this time.   See MPEP 2173.06(II) (where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art).  A full search of the prior art will be performed once the objections to the claims and the 112 issues raised in this Office Action have been addressed. Some references which appear to be relevant to these claims of the subject application are listed on the attached Notice of References Cited.

Conclusion
Accordingly, claims 1 – 6 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D SHANSKE whose telephone number is (571)270-5985. The examiner can normally be reached Mon - Fri 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON D SHANSKE/Primary Examiner, Art Unit 3746